 In the Matter of BIGGS ANTIQUE COMPANY, INC.and E. M.KNIICKLES,AN INDIVIDUALCase No. 5-CA-19.-Decided November 18, 1948DECISIONANDORDEROn June 14, 1948, Trial Examiner Henry J. Kent issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and Section 8 (a) (3) ofthe Act, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-manpanel consisting of the undersigned Board Members.*The Board has reviewed the rulings of the Trial Examiner at thehealing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief filed by the Respondent, andthe entire record in the case,,- and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Biggs Antique*Chairman Herzog and Members Houston and Gray.1The request of the Respondentfor oral argument is denied because the record and thebrief submitted by Respondent,in our opinion,adequately present the issues and positionsof the parties.80 N. L. R. B., No. 77.345 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Inc., Richmond, Virginia, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees by discharging or refusing to reinstate any of its employ-ees, or by discriminating in any other manner in regard to their hireor tenure of employment or any term or condition of their employment;(b) Interrogating its employees concerning their union affiliations,activities, or sympathies, or in any other manner interfering with,restraining, or coercing its employees in the exercise of the right toself-organization, to form labor organizations, to join or assist C. 1. 0.Organizing Committee or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage inconcerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer E. M. Knuckles immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice tohis seniority and other rights and privileges, and make him whole forany loss of pay he may have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equal to thatwhich he normally would have earned as wages during the period fromthe date of the discrimination against him to the date of the Respond-ent's offer of reinstatement, less his net earnings during such period;(b)Post at its plant in Richmond, Virginia, copies of the noticeattached to the Intermediate Report, marked "Appendix A." 2 Copiesof said notice, to be furnished by the Regional Director for the FifthRegion, shall, after being duly signed by the Respondent's representa-tive, be posted by it immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.8 This notice,however, shall be and hereby is amended by striking from the first para-graph thereof the words,"The Recommendations of a Trial Examiner," and substitutingin lieu thereof the words, "A Decision and Order." In the event this Order is enforced bydecree of a United States Court of Appeals, there shall be inserted before the words, "ADecision and Order," the words, "A Decree of the United States Court of Appeals Enforcing." BIGGSANTIQUE COMPANY, INC.INTERMEDIATE REPORT347Miles J. McCormick, Esq.andGeorge L. Weasler, Esq.,for the General Counsel.T. Justin Moore, Esq., Norman L. Fiippen, Esq.,andFrank P. Lowden, Jr.,Esq., of Richmond, Va., for the Respondent.STATEMENTOF THE CASEUpon a charge filed on October 2, 1947, by E. M. Knuckles, herein at times re-ferred to as the complainant, the General Counsel of the National Labor Re-lations Board, herein called the General Counsel' by the Regional Director forthe Fifth Region (Baltimore, Maryland), issued a complaint, dated March 12,1948, against Biggs Antique Company, Inc., Richmond, Virginia, herein calledthe Respondent, alleging that the Respondent had engagedin and was engagingin unfair labor practices affecting commerce within the meaning of Section 8(a) (1) and (3), and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, as amended by Labor Management Relations Act, 1947,' hereincalled the Act.Copies of the complaint, the charge, and noticeof hearing wereduly served upon theRespondent and the complainant.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent (1) on September 27, 1947, discriminatorily discharged thecomplainant and thereafter failed and refused to reinstate him because he joinedor assisted labor organizations or engaged in concerted activities with otheremployees for the purposes of collective bargaining and other mutual aid andprotection, and (2) by the above acts the Respondent did interfere with,restrainand coerce its employees in the exercise of their rights guaranteed in Section 7of the Act.The complaint further alleged that by the foregoing and the follow-ing conduct,' the Respondent engaged in violations of Section 8 (a) (1) and (3)of the Act as amended.On or about March 20, 1948, the Respondent filed its answer and thereafter,on March 31, 1948, a supplement to its answer admitting the allegations in thecomplaint regarding its business operations, but denying that it is engaged incommerce within the meaning of the Act, and also denying the commission ofany unfair labor practices.By way of affirmative defense,the answer asamended alleged (1) that complainant Knuckles had not been discharged butwas merely laid off for economic reasons, and (2) that Knuckles was a plantsupervisor, and, consequently, not an employee within the meaning of theAct.Pursuant to notice, a hearing was held at Richmond, Virginia, on April 1 and2,1948, before Henry J. Kent, the undersigned Trial Examiner, duly desig-nated by the Chief Trial Examiner.The General Counsel and the Respondent were represented by counsel. Fullopportunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues was afforded all parties.1The designation includes specifically counsel presenting the case on behalf of theGeneral Counsel at the hearing.R June 23, 1947, Public Law 10, 80th Congress, Chapter 120, 1st Session3 (1) Urging, persuading, and warning its employees with threats of reprisal or force orpromise of benefit, to refrain from assisting, becoming or remaining members of labor organi-zations, or engaging in or continuing their concerted activities; (2) Questioning its em-ployees concerning their membership in and activities on behalf of labor organizations ;(3) Threatening its employees with loss of employment should they assist, become or remainmembers of a labor organization ; (4) Circulating a petition and letters for the purpose ofinducing its employees to resign from a labor organization and discouraging its employeesfrom engaging in concerted activities. 348DECISIONS OF NATIONALLABOR RELATIONS BOARDAt the opening of the hearing, counsel for the Respondent moved to dismissthe complaint, for the reason that the complaint issued was broader than thecharge filed by the complainant Knuckles.4 The motion was denied without prej-udice to later renewal.At the conclusion of the General Counsel's case-in-chief, counsel for the Re-spondent moved to strike all allegations in the complaint not specifically includedin the charge filed by Knuckles and also moved that they be dismissed for theadditional reason that these allegations had not been sustained by the proof.Ruling was reserved by the undersigned on both motions pending receipt of addi-tional evidence and a brief from the Respondent. In his brief, thereafter filed,counsel for the Respondent urges, among other things, that the decision of theUnited States Supreme Court in theNational Licoricecase' supports his con-tention that a complaint issued under the Act is limited in scope by the aver-ments contained in the charge filed to initiate the proceeding.The undersigneddoes not agree.The National Licorice decision in the opinion of the undersigned,instead of supporting the Respondent's contention, rather indicates that it shouldbe overruled, for the Courtsays on page 369:Whatever restrictions the requirements of a charge may be thought toplace upon subsequent proceedings by the Board, we can find no warrant inthe language or purposes of the Act for saying that it precludes the Boardfrom dealing adequately with unfair labor practices which are related tothose alleged in the charge and which grow out of them while the proceedingis pending before the Board....The Board's jurisdiction having beeninvoked to deal with the first steps, it had authority to deal with thosewhich followed as a consequence of those already taken.We think the courtbelow correctly held that "the Board was within its power in treating thewhole sequence as one."As more particularly discussed below in the body of this report, the evidenceshows : Respondent's plant superintendent, Dorset, sometime prior to Knuckles'discharge, questioned Knuckles, the complainant herein, regarding organizationalactivities at the plant ; and it also shows that within a few days after he dis-charged Knuckles, Dorset solicited and induced several other employees to signletters of resignation from the C. I. O.Since these incidents are related to andgenerally concern matters connected with Knuckles' discharge the specific allega-tions in respect to them were properly included in the complaint in order thatRespondent might be timely apprised that issues would be raised concerningthem? Accordingly, the motions to strike or to dismiss the second and fourthallegations regarding independent violations of Section 8 (a) (1) in the complaintare deniedfor thereasons setforth inthe findings and conclusions of theundersigned below. Insofar as these motions pertain to the so-called first and4 The chargein substancealleged that the Respondent had violatedSection 8 (a) (1)and (3)by dischargingKnucklesfor attempting,in concertwith other employees, to organ-ize a union.It contained no specificaverments alleging independent violations of Section8 (a) (1), included in the complaint.5National LicoriceCo. v. N.L. R. B.,309 U. S.350, 369.6See alsoN. L. R. B. v AmericanCreosoting Company,Inc.,139 F. (2d) 193, 195;wherein the Court holds, "It is unimportant that allegationrespectingthis unfairpracticewas addedby amendment to the original complaint,...and was notincluded in thecharge as filed by theemployees.The respondent had ampleopportunityto meet the sup-plementedcomplaint, . . .7 These allegationsare the second and fourth of these four allegations specifically setforth above in footnote 3. BIGGS ANTIQUE COMPANY, INC.349third of the allegations set forth in footnote 3, they are hereby grantedbecauseof lack of substantial proof to sustain them.Also, at the opening of the hearing the respondent moved that all witnessesexcept complainant Knuckles and the Respondent's generalmanager,Farley,be excluded from the hearing until called to give testimony.The motion wasgranted over objection from the General Counsel.At the close of the General Counsel's case-in-chief, Respondent further movedto dismiss the allegations of the complaint concerning Knuckles for the assertedreason that the evidence shows that Knuckles was a supervisory employee.Thismotion was denied without prejudice and is herein disposed of by the findingsand conclusions below in this Intermediate Report.The parties waived oral argument and were granted 15 days to file briefs.Thetime in which briefs were to be filed was later extended by the Chief TrialExaminer to April 26, 1948.Briefs have been duly received from the GeneralCounsel and the Respondent.Upon the entire record, and from his observation of the witnesses, the under-signed makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTBiggs Antique Company, Inc., a Virginia corporation, is engaged in the manu-facture and sale of furniture. Its manufacturing plant is located at Richmond,Virginia, and retail stores are located and maintained in Atlanta, Georgia ;Richmond, Virginia ; Baltimore, Maryland ; and Washington, D. C., for the purposeof distributing and selling the furniture manufactured at the Richmond, Virginia,plant.The purchases of raw materials by the Respondent during the year endingApril 1, 1948, were in excess of $500,000, over 80 percent of whichcame frompoints outside the Commonwealth of Virginia.On the facts, as stipulated above, the Respondent asserts it is not engagedin commerce within the meaning of the Act. Contra to this contention urged, theundersigned concludes and finds that the Respondentis engagedin commercewithin the meaning of the Act.II. THE ORGANIZATION INVOLVEDC. I. O. Organizing Committee, affiliated with the Congress of Industrial Organi-zations, is a labor organization admitting to membership employees of theRespondent'III.THE UNFAIR LABOR PRACTICESA. General factual setting and labor relations backgroundThe Respondent for many years has been engaged in operatinga furniturefactory at Richmond, Virginia. In March 1947, it moved to a larger buildinginRichmond and increased its manufacturing facilities by modernizing andadding to its former equipment. It employs approximately 135 production andmaintenance employees, about 35 of whom work in its machine department.The manufacturing operations are principally carried on in the machine de-It is noted, the organization is not named in the complaint, it was served with a copyof the complaint and notice of hearing but did not formally enter an appearanceor seek toIntervene as a party in the proceedings. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartment and cabinet department of the plant.Rough lumber is cut and proc-essed into semi-finished wood panels or other shaped pieces in the machine room.From there,the materials are sent to the cabinet department where skilledcabinet makers fashion them into completed articles of furniture.After commencing operations in the new plant,the Respondent soon learnedthat there was a shortage of skilled cabinet makers in the area. Consequently,itwas unable to hire a sufficient number of cabinet makers to permit the cabinetdepartment to keep up with the production of the recently enlarged machinedepartment.By June 1, 1947, a large back log of parts turned out in themachine department had accumulated and the plant lacked storage facilities tohandle any more. Previous to this time all departments had been working 50hours a week.It was then decided to reduce the workweek in the machinedepartment to 45 hours.As might be expected, the loss of 5 hours overtimepay caused dissatisfaction among the machine room employees.Insofar asthe record shows, no efforts to organize the employees had ever been attemptedprevious to this time.In an effort to remedy the situation,the Respondent inserted advertisementsfor cabinet makers in newspapers published in several eastern and southerncities where the furniture industry was carried on.William Tatum, the cabinetdepartment foreman,thereafter went to those cities to interview any applicantswho might answer the Respondent's advertisements.As a result,two additionalcabinet makers were hired during the summer of 1947.In the latter part of August 1947,the machine department returned to theformer 50 hour per week schedule.But, it was soon ascertained that themachine department was still out-producing the cabinet room ; two machineroom helpers were laid off and another was transferred to work in the cabinetroom early in September 1947.On or about September 6, 1947,E. M. Knuckles,the complainant herein anda machine room employee for many years,went to the office of the C. I. O. Organiz-ing Committee,herein called the C. I. 0., at Richmond,Virginia,to seek assistancein organizing the plant.Knuckles,thereafter, became the leader in an organizingcampaign thus initiated.Meetings of employees and C. I. O. representativeswere held at a C.I.O. hall in Richmond on the nights of September 9, 16and 23, 1947.During the time these organizational activities were going onB. C. Williams,one of the employees who had signed a C. I. O.card at Knuckles'request,was asked by his foreman,Wyatt,if he had joined a union,2 days afterWilliams had signed the card.At or about the same time,Plant SuperintendentDorset went to Knuckles, when the latter was at work in the plant,and askedKnuckles if the employees were organizing.Knuckles replied that they werebecause of dissatisfaction regarding working conditions.Thereafter,on Sep-tember 27,1947,Knuckles was discharged by Dorset for the asserted reasonthat Knuckles was unable to get along peaceably with other employees.On September 29, 1947,the Respondent received a letter from the C. I. 0.,stating that it was the majority representative of the employees and requestingsbargaining conference.A few days later,Superintendent Dorset handedletters of resignation from the C.1. 0. to several employees whose names appearedon a list of purported C. I. O. members given to Dorset by an employee in themachine department named Underwood.Although Dorset made no verbal re-quest to the employees to sign these letters, at the time he handed them out,several of them did sign them and returned them to Dorset,as might be expected.Thereafter,all C.I.O. activities at the plant ended. BIGGS ANTIQUE COMPANY, INC.B. Interference, restraint, and coercion351As noted above, the organizational activities in the plant began on September 6,when Knuckles went to the C. I. O. office in Richmond, Virginia, to seek assist-ance in organizing the employees.They continued to be carried on until Knuckleswas discharged on September 27, 1947.During this period, according to the undenied and credible testimony ofemployee B. C. Williams: Knuckles came to Williams' home one Saturday after-noon before Knuckles had been discharged ; he requested Williams, on thisoccasion, to sign a C. I. 0. card after telling Williams, "everybody had signedup but me," and that it might cost more to join the Union after it was establishedas bargaining agent in the plant ; that on the following Monday morning whenWilliams was working Wyatt, his foreman, came to Williams and asked Williamsif he had joined a union; that Williams told Wyatt that he had done so ; Williamsthen pulled out a receipt stub detached from the C. I. 0. card he had previouslysigned from his pocket which bore Knuckles' signature, indicating that Knuckleswas the person who witnessed Williams' signature, to show to Wyatt, but thelatterwalked away without looking at the stub, and without making anycommentAlso during this period of organizational activities, Plant SuperintendentDorset approached Knuckles and admittedly interrogated Knuckles concerningthem.Dorset gave the following testimony regarding the conversation :Q. Do you recall having a conversation with Mr. Knuckles asking himif it was a fact that the men were trying to organize a union in the plant?A. Yes, sir.Q.When was that?A. I don't remember exactly the time. I think it was about maybe aweek or two weeks before he was laid off.Q. Did he tell you that the men were trying to organize a union in theplant?A. He said he understood they were.sswsstQ. Do you recall asking him why the men felt they should have a union?A. No, sir.Q. You don't recall his stating as answer to such a question by you that hesaid the men wanted a union because there was some griping about the wayconditions were in the plant.A. He said the men did not like conditions in the plant, but he did notsay that was the reason they wanted a union.sssssssQ.What conditions did he talk about?A.He seemed to think some of the men were not doing as much work asthey should.Q. Did he say who the men were?A. He named only one.Q.Whom did he name?A. Underwood.9 ForemanWyatt was not called to testify at thehearing. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDFleetwood Underwood(complained about, as above mentioned,in the con-versation held between Dorset and Knuckles) was called as a witness for theRespondent.Among other things Underwood testified :Q. Did you have any discussion with any of the men about union afterMr. Knuckles left there?A. Some of the men-Now one night they told us they had a meeting andthey came to me and told me they didn't know how to get out of the union-Mr.WEASLER. I think this was conversation between this witness andothers of the employees.Q. (By Mr. Flippen.) Could you tell me some of the persons that youhad this conversation with the next morning?A. Ralph Swift was the first one came to me.Q.What was the conversation?A. They said they were at a meeting and they didn't see where[the union]would do them any good and they would like to get out of it. I said I didn'tknow. I asked Mr. Hudson or Hutzler I guess is the name [the plant timekeeper],and he said they should sign a paper stating they wanted to with-draw.Q.What did you do about that?A. They gave me a list of names and I gave them to Mr. Dorset.Dorset testified : A few days after he received the list of names from Under-wood, he was leaving the office to go out to the plant; that the timekeeper stoppedhim and said,"here are some more of these letters.Do you want me to servethem, or do you want to take them out?"; Dorset replied"I'll take them,"and said he thereafter laid one of the letters on the work bench of each of themen whose names appeared on the list previously given to Dorset by Underwood.The letters read as follows :CONGRESS OF INDUSTRIAL ORGANIZATIONS,Law Building, Richmond 9, Virginia.GENTLEMEN : This letter will serve as official notification of my resigna-tion from your organization as of the above date[October 3,1947].Yours truly.Several of the employees who were handed such letters signed them and returnedthem to Dorset who presumably mailed them to the C. I. O. Thereafter, theC. I. O. returned all initiation fees paid by Respondent's employees and organi-zational activities were discontinued.The Respondent admits that the foregoing incidents happened as reflected above.It contends,however,in respect to the interrogations concerning organizationalactivities by Foreman Wyatt and Superintendent Dorset to Williams andKnuckles, respectively, that they were merely isolated incidents of friendly con-versations between employees of the Respondent and therefore were not cal-culated or intended to coercively interfere with the rights of employees to freelyengage in self-organizational activities.The undersigned does not agree.TheBoard has held in many cases that the nature of such questioning by major super-visors suggest that they were interested in obtaining information concerning thestatus of unionization at the plant and that it is coerciveper se.Accordingly, theundersigned finds that the above questioning of employees by Dorset and Wyatt BIGGSANTIQUE COMPANY, INC.353concerning organizational activity in the plant was an unwarranted,coercive inter-ference in a concern which was exclusively their own,and that such questioning,therefore,violated Section 8(a) (1) of the Act. 10In addition,the conduct of Superintendent Dorset in inducing certain employeesto resign from a union also clearly constituted further unwarranted,coerciveinterference with their rights of self-organization thus also violating Section 8 (a)(1) of the Act.The Respondent asserts that,since the said letters of resignationwere drafted by rank-and-file employees upon the request of other similar em-ployees, absent instigation by the Respondent,Dorset was merely serving as anintermediary for rank-and-file employees in transmitting the letters and, becausehe made no verbal request that the recipients sign the letters Respondent engagedin no unfair labor practices.Clearly, such a defense is without merit : the merehanding of such a document to an employee by a management representative, byitself, is tantamount to a request to sign it.Any employee would so regard it,as did some of the employees here.On the basis of all the foregoing,the undersigned concludes and finds by theabove-mentioned conduct of Dorset and Wyatt, the Respondent has interferedwith, restrained and coerced its employees in the exercise of the rights guaran-teed by Section 7 of the Act,thereby violating Section 8(a) (1) thereof.C. The discriminatory discharge of KnucklesE.M. Knuckles was first hired by the Respondent in February 1937."There-after, lie was regularly employed as an operator on many of the various machinesused in the machine department until March 1944, when he left to enter the armedforces of the United States.After his release from military service in October1945, he returned to work at the plant and operated a cut-off saw in the machinedepartment for about 8 months, at which time he quit because he believed the workwas injuring his health and no other available job was then open in the plant.In April 1947,he applied to Superintendent Dorset for reemployment andwas hired to serve as a planer operator and group leader in the rough endsection of the machine shop.'On this job he laid out the work for the otheremployees in the section, instructed them concerning the operational methodsto follow in doing their work, but spent the major portion of his time operatingthe two planers.According to the undenied and credible testimony of TitusBize, a witness for the General Counsel and operator on the joiner machinesin the rough end section,Knuckles recommended Bize for a wage increase,which Bize received after Knuckles recommended it. In addition Bize alsocredibly testified that the group all looked upon Knuckles as their foreman untilseveral weeks before the latter was discharged,when the machine shop fore-man took over the duties of the supervision in the rough end section. Thereis no dispute regarding a change in status having been effected in respect toKnuckles' position before his discharge for Superintendent Dorset testifiedthat he introduced Knuckles to the employees in the rough end crew when he10SeeMatter ofReeves-Ely Laboratories,et al.,76 N L R.B. 728;Matter of Ames SpotWelder Co.,Inc., 75 NL R.B 352,footnote 6 and cases referred to therein.11Previously,Knuckles had 15 years'expeiience as a machine operator in furniture fac-tories run by other employers.12The rough end section contained a rip-saw, two joiners,and two planers.One operatorand a helper workedon therip-saw,one operator worked on both joiners,and anotheroperator[Knuckles]on the two planers.These machines were used to perform the firstshaping operations on rough lumber. 354DECISIONSOF NATIONALLABOR RELATIONS BOARDhired Knuckles in April and told them the latter would be in charge of therough end operations;in addition,Dorset also testified :Q. Did Mr. Knuckles ever come to you and say anything further about hissupervision after that?A. Yes, he came to me and said he was not going to supervise any more.Q.How long was that before he left there?A. About three or four weeks before he left.Q. Did you relieve him of his job as supervisor at that time?A. I didn't know hardly what to do, so I didn't do anything. I saidto him "All right," and I went away.In view of the above testimony it becomes immaterial whether Knuckles' earlierstatus was actually that of a supervisor within the meaning of the Act. It isclear that he was not filling a supervisory position during the period of organi-zational activities in the plant, and when he was discharged on September 27.The Respondent admits and the record shows that Knuckles was a highlyexperienced and competent workman who had been an employee in the plantfor about 8 years of the last 101A_ years and that approximately 11/2 years ofhis absence was due to time spent in the armed forces.According to the undenied and credible testimony of General Manager Far-ley and Superintendent Dorset, production in the machine department wasagain running ahead of that in the cabinet room during the latter part ofSeptember, and on September 26, 1947, they decided to reduce the force in themachine shop by laying off one employee. Farley said since Knuckles was thelast employee hired in the department they decided to drop him.Dorset, how-ever, testified that no strict seniority policy had ever been adopted at the plant,but experience and seniority were both factors governing lay-offs; he furthersaid that during his discussion with Farley regarding the matter, he also toldFarley that Knuckles had been having trouble with other employees and for thisreason Dorset recommended that Knuckles be discharged.On September 27, Foreman Hughes handed Knuckles an envelope about halfan hour before quitting time and said to Knuckles,"here is something Mr. Dorsetgave me for you." On opening it, Knuckles ascertained that it contained hiswages in full.Realizing that he had been discharged,he asked Hughes if Dorsethad stated any reason for the summary action taken.When Hughes replied,"No," Knuckles then said he was going to Dorset to learn why the latter wasdischarging him, whereupon Hughes stated,"Iwould too,if I were you."Immediately thereafter, Knuckles went to Dorset and asked the latter why hehad been discharged.According to Knuckles,the only reason given at the timeby Dorset,was that Knuckles had been involved in trouble with other employees ;Knuckles denied it, and then asked for the names of those whom he allegedlyhad trouble with, but Dorset refused to tell him.Knuckles then returned to the machine shop and told the employees there whathad happened.Several of them expressed surprise at the treatment accordedhim and one of them suggested that Dorset be called in, in order that theymight intercede for Knuckles.An employee named Talley went to the office torequest Dorset to come to the machine shop.When Dorset arrived in the de-partment,about 25 of the employees,including Foreman Hughes,were gatheredin a group near the washroom.Knuckles stepped forward and stated :Fellows, Mr. Dorset has fired me and I asked him the reason for it andhe said that I could not get along with the men and was causing a dis-turbance between you fellows, and I said, if any of you fellows have had BIGGS ANTIQUE COMPANY, INC.355any trouble with me or anything againstme inany way, shape or form,I want you to speak up. So one of the fellows, Mr. Farrer, I believe, spokeup and said that I was the best man that had ever been there since he hadbeen with the Company and he had been there a number of years and theonly one that could operate the planer so he could sand [a later operationperformed after the work has left the planer].Then Mr. Stewart spoke upand said "It's a dirty deal," and one of the fellows [Foreman Hughes] said"I think it all started downstairs"-and he was referring to Mr. Cooper andMr. Underwood'Bize, another employee present, credibly testified, and his testimony is unde-nied, that Foreman Hughes, on this occasion, told Dorset that Underwood andCooper were the only employees in the department who had caused any dis-sension.After listening to the various statements made at this meeting, Dorset,admittedly, gave no explanation concerning the reasons for the discharge; hesaid that he merely inquired whether any other person had anything furtherto say and there being no response he then left the department.Dorset's con-duct on this occasion leads the undersigned to conclude that Knuckles' versionof his prior conversation with Dorset was true and that the only reason givenby Dorset to Knuckles for the latter's discharge was, namely, that Knuckleshad caused trouble among the employees.This conclusion, however, carrieswith it no implication that Dorset was under a legal duty to statehis reasonsfor Knuckles' discharge to the other employees, but underthe circumstances anordinary prudent employer would logically avail himself of the opportunityto do so, especially if the reasons were based on a fair and sound foundation.On Monday, September 29, Robert Turner, a C. I. O. representative, andKnuckles went to the plant and calledupon EdwardFarley, Respondent's vicepresident and general manager.Turner asserted that Knuckles had been dis-charged for engaging in C. I. O. activity.Farley denied it ; he said that hefirst learned of the C. I. O.'s interest in the matter on thatsame morning whenhe received a letterfromthe C.I.O. requestingrecognition; 14 he then assertedthat Knuckles' lay-off was due to overproduction in the machine department.When Turner then remarked that Farley's explanation did not coincide withthe one previously given to Knuckles by Dorset, namely, that Knuckles hadcaused dissension among the employees. Farley replied that he, Farley, wouldsupport any position taken byDorset regardingthe matterand refused to rein-stateKnuckles.At the hearing, Farley testified that the Respondent had merelylaid offKnuckles until production in the cabinet room increased.On the other handDorset testified :Q.When it was decided between you and Mr. Farley to let someone goand you decided on Knuckles, was it your decision to discharge him orjust lay him off for a temporary period until the machine room caughtup.A. To discharge him.11Hughes is presently III and confined in a hospital,hence was not available to be calledas a witness.14Although this letter was dated September 26, there is no substantial evidence in therecord to show that it was mailed on this date.Also there is no direct evidence in therecord indicating that the Respondent had actual knowledge that the C. I. O. was the unionconcerned in the organizational activities carried on in the plant, before receiving theletter.817319-40-vol. 80-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. You were going to discharge him without any thought in mind of call-ing him back at a later date.A.We did not discuss that at all.The conduct of Dorset in connection with Knuckles' discharge as reflected above,convinces the undersigned that Knuckles was summarily discharged for alleg-edly creating dissension among the employees and not laid off for economicreasons as asserted by Farley.In support of Dorset's contention that Knuckles had caused dissension amongthe workmen, employees Underwood and Cooper were called to give testimonyfor the Respondent. In substance, each of them testified : Knuckles had voicedcomplaints regarding Dorset's ability to run the plant and also concerning work-ing conditions ; that neither believe most of these complaints were justified ; 1Bthat they and Knuckles had never entered into cordial and friendly social rela-tions : that during the latter period of Knuckles' employment neither they norKnuckles greeted one another on passing; and that they had never been askedto join the Union.A consideration of their testimony, especially coupled withthe conduct of Underwood who turned in a list of names of fellow employeeswho purportedly desired to resign from the C. I. O. to a plant superintendent,tends to indicate that both of these employees were opposed to the organizationalactivities at the plant (as was their privilege) and for this reason they wereprejudiced against Knuckles, the leader in such activities.D. Conclusions in respect to Knuckles' dischargeOn the basis of the foregoing facts found above, and the entire record, theGeneral Counsel contends that Knuckles' discharge was discriminatory.Onthe other hand, the Respondent asserts in its brief that the record shows Knuckleswas discharged because economic conditions in its plant forced the Respondent toreduce the force in the machine department ; that Knuckles was merely theunfortunate victim affected by such curtailment and thus was legitimately dis-charged ; that, in the alternative, he was discharged because he had createddissension among the employees ; and further, in any event, Knuckles was asupervisor, and, therefore, not an employee within the meaning of the Act.It is noted that the affirmative defenses raised by the Respondent are to someextent inconsistent, but this does not preclude the Respondent from raisingthem.It is also noted that Section 10 (c) of the Act, among other things, provides :No order of the Board shall require the reinstatement of an individualas an employee who has been suspended or discharged, or the payment tohim of any back pay if such individual was suspended or discharged forcause.This section of the amended Act, of course, can only mean that an order forreinstatement and back pay may not be sustained in cases where a valid causefor discharge has been shown. It does not preclude the entry of such an order'b Complaints of this nature voiced by an employee to fellow employees are more or lessrelated to permissible concerted activities and, therefore, are privileged.According to un-denied and credible testimony of Knuckles, Cooper was permitted to work 50 hours perweek during part of the period when the rest of the machine department employees wereonly working 45 hours, thus indicating that Knuckles, at least, looked upon Cooper as afavored employee BIGGS ANTIQUE COMPANY, INC.357in cases where the evidence shows that the defense offered was merely a pretextadvanced to cover up the real reason for a discharge.The undenied and credible evidence in this record reveals:Knuckles was out-standing as the leader in the organizational activities conducted among the em-ployees from September 6 to September27, 1947, theday he was discharged ;that Underwood, Cooper and presumably some of the other employees wereopposed to organizing the plant,as was theirprivilege,and for this reason wereunfriendly toward Knuckles;that the Respondent had knowledge regardingthe organizational activities,because the record shows Superintendent Dorsetadmittedly interrogated Knuckles concerning them a week or two before thelatterwas discharged; that admittedly, Knuckles was a competent employee,who for about 8 years of the 101/2years last past had been employed as amachine operator on various types of machines used in the machine department ; 38that when he was reemployed in April 1947, the Respondent appointed him groupleader over a crew engaged in important first step operations in the machinedepartment ; and that despite his good record for performance and long experi-ence in the plant, he was the employee picked out for termination when theRespondent deemed it necessary to reduce the force of some 30 employees in thedepartment by one person and then summarily discharged for the assertedreason that he had caused dissension.In addition,the record conclusivelyshows anti-union bias by the Respondent,because within a few days afterdischarging Knuckles,and, after receiving definite informationthat the C. I. 0.was the union involved in the current organizational activities, it solicitedother employees to resign from C. I. O.It is inconceivable to the undersigned that the Respondent would pick out oneof its most highly skilled and experienced workmen for termination when itwas deemed necessary to curtail a force of 30 employees by cutting off only oneman 17Moreover,at this time it was making every effort to increase thecabinet department production at the plant in order that it might benefit by theenlargement of its plant facilities,which it had undertaken just a few monthsearlier.It is further significant that Dorset did not assert that economic condi-tions in the plant was the reason for Knuckles'discharge on the day it occurred,but rather asserted that he was discharging Knuckles because the latter hadcaused dissensionamong the employees. Clearly, thisalleged reason was basedupon objections to Knuckles'conduct voiced by other employees opposed to organ-ization, and concerned Knuckles'activities in connection with his attempt toorganize the employees, that in some manner not fully disclosed by the recordcame to Dorset's attention.Certainly,the record fails to show that Knucklesengaged in other conduct that could be regarded as objectionable. SinceKnuckles' activities in this respect were protected by the Act, a discharge forsuch a reason would be discriminatory.In respect to the Respondent's remaining defense, namely,that Knuckles wasa supervisor and, therefore, not an employee within the meaning of the Act,Superintendent Dorset admitted that he had accepted Knuckles' resignation asgroup leader about 1 month before the latter was discharged ; consequently, thiscontention is without merit.16About 11/2years of his absence from the plant is accounted for by Knuckles'service inthe armed forces of the United States during the war emergency.11Respondent had never followed a strict seniority policy, therefore,the fact thatKnuckles'last term of employment began in April 1947, one of the reasons given for drop-ping him, was not controlling. 358DECISIONS OF NATIONALLABOR RELATIONS BOARDOn all of the foregoing and the entire record, the undersigned concludes andfinds that by discharging and refusing to reinstate E. M. Knuckles, because heengaged in concerted self-organizational activities with other employees, theRespondent has discriminated with regard to the hire and tenure of his employ-ment, thereby discouraging membership in a labor organization, and interferingwith, restraining, and coercing the employees in the exercise of the rights guar-anteed in Section 7 of the Act, in violation of Section 8 (a) (1) and (3) thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to labor disputes, burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies of the Act.Having found that the Respondent has independently violated Section 8 (a)(1) and (3) of the Act, the undersigned will recommend that the Respondentcease and desist therefrom.These violations, as set forth above, clearly indicatethat the Respondent's purpose was to defeat the exercise by employees of theirrights of self-organization.Thus, the Respondent discriminatorily dischargedE.M. Knuckles because of his concerted activities with other employees in con-nection with the organization of a union. Thereafter, during the organizationalcampaign, the Respondent interfered with, restrained, and coerced its employeesby questioning them with respect to union organization among its employees,and by soliciting employees to resign from a union.Because of the Respondent'sunlawful conduct and its underlying purpose, the undersigned is convinced thatthe unfair labor practices found are persuasively related to the other unfairlabor practices proscribed and that danger of their commission in the futureis to be anticipated from the Respondent's conduct in the past's The preventivepurposes of the Act will be thwarted unless the recommendations are coextensivewith the threat. In order, therefore, to make effective the interdependent guar-antee of Section 7, to prevent a recurrence of unfair labor practices, and therebyminimize industrial strife which burdens and obstructs commerce, and thus effec-tuate the policies of the Act, the undersigned will recommend that the Respondentcease and desist from in any manner infringing upon the rights guaranteed inSection 7 of the Act.The undersigned has found that the Respondent discriminated in regard tothe hire and tenure of employment of E. M. Knuckles. The undersigned willtherefore recommend that the Respondent offer him immediate and full reinstate-ment to his former or substantially equivalent position,18 without prejudice tohis seniority or other rights and privileges, and make him whole for any loss1' See N.L. R.B. v. Express Publishing Company,312 U. S. 426;May Department StoresCompany v. N. L. R. B.,326 U. S. 376.1b In accordance with the Board's consistent interpretation of the term, the expression,"former or substantially equivalent position," is intended to mean "former position whereverpossible,but ifsuch position is no longer in existence, then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of NewYork,San Juan,PuertoRico,Branch,65 N. L. R. B. 827. BIGGS ANTIQUE COMPANY, INC.359ofpayhe may have suffered by reason of such discrimination, by payment tohim of a sum of money equal to that which he normally would have earnedas wages from the date of his discriminatory discharge to the date of the offerof reinstatement, less his net earnings 20 during such period.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersignedmakesthe following :C'oNcwsloNs OF LAW1.C. I. O. Organizing Committee, affiliated with the Congress of IndustrialOrganizations, is a labor organization, within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment of E. M.Knuckles, thereby discouraging the formation of and membership in a labororganization, the Respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, Biggs Antique Company, Inc.,Richmond,Virginia,its officers,agents,successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in any labor organization of its employees bydiscriminating in regard to the hire or tenure of employment of its employees,or any term or condition of their employment;(b) Interrogating its employees concerning their union affiliations, activities,or sympathies, or in any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to join or assistC. I. O. Organizing Committee, or any other labor organization, to form labororganizations, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer E. M. Knuckles immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority and otherrights and privileges, and make him whole for any loss of pay he may have sufferedby reason of the discrimination against him, by payment to him of a sum of moneyequal to that which he normally would have earnedas wagesfrom the date of thediscrimination against him to the date of the Respondent's offer of reinstatement,lesshis net earnings during such period ;(b) Post at its plant in Richmond, Virginia, copies of the notice attached hereto,marked "Appendix A." Copies of the notice, to be furnished by the Regional10 SeeMatter of Crossett Lumber Company,8 N. L. R.B. 440, 492-498. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for the Fifth Region,shall,after being duly signed by the Respondent'srepresentative,be posted by it immediately upon receipt thereof,and maintainedby it for sixty(60) consecutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material ;(c)Notify the Regional Director for the Fifth Region in writing,withinten (10)days from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the Respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22,1947,any party may,within twenty(20) days from the date of service of the order transferring thecase to the Board,pursuant to Section 203.45 of said Rules and Regulations, filewith the Board,Rochambeau Building,Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding(including rulingsupon all motions or objections)as he relies upon,together with the original andsix copies of a brief in support thereof ; and any party may, within the sameperiod,file an original and six copies of a brief in support of the IntermediateReport.Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of the otherparties.Proof of service on the other parties of all papers filed with the Boardshall be promptly made as required by Section 203.85.As further provided insaid Section 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations,be adopted by the Board and become its findings, conclusions,and order,and all objections and exceptions thereto shall be deemed waived forall purposes.HENRYJ.KENT,Trial Examiner.Dated June 14, 1948.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union affiliations,activities,or sympathies,or in any other manner interfere with,restrain,or coerce our employees in the exercise of their right to self-organization, toform labor organizations,to join or assist C.I.O. Organizing Committee, BIGGS ANTIQUE COMPANY, INC.361or any other labor organization,to bargain collectively through representa-tives of their own choosing,and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection.WE wnLL oF£ES to the employee named below immediate and full rein-statement to his former or substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed, and makehim whole for any loss of pay suffered as a result of the discrimination.E. M. KnucklesAll our employees are free to become or remain members of any labor or-ganization.We will not discriminate in regard to hire or tenure of employmentor any term or condition of employment against any employee because of member-ship in or activity on behalf of any labor organization,or because he has en-gaged in concerted activities for the purpose of collective bargaining or othermutual aid or protection.BIGGs ANTIQUE COMPANY, INC.,Employer.By -----------------------------------(Representative)(Title)Dated ----------------- -This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.